Citation Nr: 1130222	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  02-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic low back strain with degenerative disc disease (DDD) of the lumbar spine, since December 20, 2005, to include consideration of an extraschedular evaluation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1960 to December 1968.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from an October 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied the Veteran's claim for a rating in excess of 10 percent for service-connected chronic low back pain.  A November 2004 rating decision recharacterized the issue on appeal as chronic low back strain with DDD of the lumbar spine (lumbar spine disability) and assigned a 20 percent rating, effective September 25, 2001.  The November 2004 rating decision also granted the Veteran separate 10 percent ratings for radiculopathy of the right and left upper extremities and of the right lower extremity, effective September 23, 2002.  The Veteran did not appeal that decision and therefore, increased ratings for the Veteran's radiculopathy are not before the Board.

An April 2006 rating decision assigned a 40 percent rating for the Veteran's lumbar spine disability, effective December 20, 2005.  

In December 2003 and March 2005, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) for further action.  The March 2005 Board remand directed the RO to issue a Statement of the Case (SOC) with respect to an initial rating in excess of 30 percent for post-operative DDD of the cervical spine in accord with Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was issued in June 2009.  But the Veteran did not perfect an appeal with regard to this issue, therefore it is not in appellate status.  See 38 C.F.R. § 20.302 (2010).  

In a December 2009 decision, the Board denied a rating in excess of 10 percent for chronic low back pain, prior to September 25, 2001, and in excess of 20 percent for chronic low back strain with DDD of the lumbar spine, from September 25, 2001 to December 20, 2005.  The Board remanded the issue of entitlement to a rating in excess of 40 percent for the Veteran's lumbar spine disability, since December 20, 2005, to include consideration of an extraschedular evaluation, for further development.

In a January 2011 rating decision issued in February 2011, service connection was granted for radiculopathy of the left lower extremity and an initial 20 percent rating, effective December 20, 2005.  The case now is before the Board for further appellate consideration.

The issues of entitlement to service connection for incontinence, to include as secondary to the Veteran's service-connected low back disability, and to a temporary total rating (TTR) based on convalescence, effective January 14, 2008 following surgery have been raised by the record as indicated by the January 2009 report of contact and the medical record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Since December 20, 2005, the Veteran's lumbar spine disability has not been manifested by ankylosis, favorable or unfavorable, of thoracolumbar spine or of the entire spine, pronounced intervertebral disc syndrome (IVDS) with little intermittent relief or which required physician-prescribed bed rest.

2.  The Veteran's lumbar spine disability does not present such an exceptional or unusual disability picture as to render impractical the application of regular schedular criteria.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for chronic low back strain with DDD of the lumbar spine since December 20, 2005, or for assignment of an extraschedular rating, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§  3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5289, 5293, 5293, 5295 (2002), 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating/TDIU cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The Court also had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009). In the latter case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).

The VCAA-compliance notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini, 18 Vet. App. at 119.  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, letters dated in April 2004, April 2005, and December 2009 provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, consistent with the statutory and regulatory requirements and the holdings in Pelegrini, Dingess and Vazquez-Flores I and II.  Further, in the January 2002 SOC and the supplemental SOCs (SSOCs) issued in November 2004, April 2006 and December 2010, VA set forth the criteria for higher ratings for the lumbar spine and readjudicated the claim on appeal, which is sufficient under Dingess and Vazquez-Flores I and II.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the issue decided herein on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the issue decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

VA has a duty to assist the Veteran in the development of his claim.  VA has obtained and associated with the claims file the Veteran's service treatment records, post-service treatment records, and various physician and lay statements submitted by the Veteran or on his behalf.  The Veteran was afforded VA examinations in December 2005 and February 2010.  The Board finds that these VA examinations, along with the other evidence of record, provide information that speaks directly to the Veteran's history and subjective complaints, objective findings found on evaluation, and diagnostic assessment; and, as such, represent thorough examinations of the Veteran that are considered adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  There is no indication that there exists any additional evidence which has a bearing on the issue decided below which has not been obtained.  Given the foregoing, the Board finds that VA has substantially complied with the Board's December 2009 remand instructions with regard to the issue decided on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim herein decided.


II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

During the pendency of this appeal, the criteria for evaluating disorders of the spine were revised twice.  The former rating criteria for evaluating IVDS were in effect through September 22, 2002, the revision were effective from September 23, 2002.  Effective September 26, 2003, the diagnostic codes were renumbered and criteria for evaluating disorders of the spine were substantially revised.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  VA General Counsel found that revised versions shall apply only to periods from and after the effective date of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, the prior version(s) shall apply to periods preceding the amendment, but may also apply after the effective date of the amendment if more favorable to the claimant.  VAOGCPREC 3-2000 (Apr. 10, 2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this case, VA has considered the claims under both the former and revised applicable criteria, and has given the Veteran notice of both criteria in the November 2004 and April 2006 SSOCs.  Hence, there is no due process bar to the Board also considering the claims in light of the former and revised applicable rating criteria.

Prior to September 23, 2002, IVDS was evaluated under Diagnostic Code 5293.  Under this diagnostic code, a 40 percent evaluation contemplated severe IVDS, characterized by recurrent attacks with intermittent relief.  A maximum 60 percent evaluation was warranted for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999-2002).  Under Diagnostic Code 5289, pertaining to ankylosis of the lumbar spine, a 40 percent evaluation was warranted for favorable ankylosis of the lumbar spine; and a maximum 50 percent evaluation was warranted for unfavorable ankylosis of the spine.

Alternatively, prior to September 26, 2003, former Diagnostic Code 5292 provided for ratings based on limitation of motion of the lumbar spine.  Under that diagnostic code severe limitation of motion warranted a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998-2003).  Similarly, former Diagnostic Code 5295, pertaining to lumbosacral strain, provided a maximum 40 percent evaluation for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998-2003).  As the Veteran already has a 40 percent, these diagnostic codes will not be discussed further. 

The terms such as "severe" and "pronounced" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Effective September 23, 2002, IVDS (still rated under Diagnostic Code 5293) was to be evaluated by one of two alternative methods: on the basis of total duration of incapacitating episodes over the previous 12 months, or, alternatively, by combining under 38 C.F.R. § 4.25 separate ratings for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.  For purposes of evaluation under former Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician, and chronic orthopedic and neurological manifestations mean orthopedic and neurological signs and symptoms resulting from IVDS that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003). 

Under Diagnostic Code 5293, a 40 percent was warranted where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent was warranted where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

Effective September 26, 2003, Diagnostic Code 5293 for IVDS was renumbered as Diagnostic Code 5243.  The diagnostic codes for lumbosacral strain and for degenerative arthritis of the spine were renumbered as Diagnostic Codes 5237 and 5242, respectively.  The criteria for rating all spine disabilities, to include IVDS, are now set forth in a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  Under the current rating criteria, IVDS is evaluated by one of two alternative methods.  First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months as discussed above.  Alternatively, IVDS could be rated by combining under 38 C.F.R. § 4.25 separate evaluations for its chronic orthopedic and 
neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.

Normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, right and left lateral flexion are from 0 to 30 degrees, and right and left lateral rotation are from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Effective September 26, 2003, the formula for rating IVDS under renumbered Diagnostic Code 5243 is based on incapacitating episodes equivalent to those under former Diagnostic Code 5293.  Note (1) to Diagnostic Code 5243 (2010) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims held that criteria which provide a rating on the basis of loss of range of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to functional loss of the joints due to pain, etc.).  Therefore, to the extent possible, the degree of additional disability caused by functional losses, such as pain, weakened movement, excess fatigability, or incoordination, should be noted in terms consistent with applicable rating criteria.

A December 2005 VA examination reflects complaints of radiating low back pain, stiffness, and flare-ups about once every two weeks lasting three to five days with pain (10/10 being the worst).  The flare-ups are alleviated through rest and medication.  The Veteran also complained of numbness and weakness (legs will "let go" unexpectedly).  He also reported bladder difficulties, namely urgency, frequency, hesitancy, but no dysuria.  The VA examiner noted that the Veteran did not lose his bladder control.  The Veteran complained of passing minor amounts of loose stool in underwear.  He reported no episodes of urinary incontinence and did not experience complete incontinence or total loss of bowel movement.  The Veteran used a cane, but did not use a walker or back brace.  The Veteran reported that his distance walking was limited to 50 to 75 feet before he has to stop because of back pain.  Sitting time was limited to 10 minutes and standing was limited to 5 minutes.  The Veteran was unable to lift anything over 10 pounds.  He also reported feeling unsteady when he walked, but he did not have a history of falls.  The Veteran stated that he was able to climb half a flight of stairs with the use of a cane and holding onto the banisters and taking it slow.  He has not had any surgeries on his lumbar spine.  In comparison, he has had at least three fusions of his cervical spine, only C1-C2 and C7-T1 are not fused.  The Veteran's mobility was markedly limited by his low back.  He could only walk using a cane.  He reported stiffness, weakness, and the inability to bend his back at the waist.  He stated that his activities of daily living are only limited with "respect to dressing, at times."  He did not have difficulty eating, grooming, bathing, or toileting.  The Veteran reported fatigue and the inability to sit for long periods of time.  He also stated that he could not drive because his neck was fused.  The Veteran stated he had missed a 120 days from work in the past year because of his back, adding that 3 weeks was the longest period that he was off secondary to doctor's orders.  He estimated that he missed at least another 60 days when he called in sick or left work early.  

On physical examination, the Veteran was not having a flare-up at that time.  After a simulated flare-up, the VA examiner approximated that flexion and extension would equal about 11 degrees.  Left lateral tilt equaled 8 degrees with pain and right lateral tilt equaled 11 degrees with pain.  The Veteran reported that pain would be his major symptom if he was having a flare-up, but he would also be experiencing weakness, fatigue, lack of endurance, and incoordination during a flare-up.  Using a goniometer, range of motion of the thoracolumbar spine, with pain was: forward flexion to 25 degrees; extension to 18 degrees; left lateral flexion to 11-13 degrees; right lateral flexion to 30 11 degrees; left lateral rotation to 8 degrees; and right lateral rotation to 18 degrees.  With range of motion, the Veteran had cramps with spasms in the medial left upper thigh that were palpable and posterior buttocks and upper thigh muscle spasms on the right side that were visible and palpable, especially in the hamstrings.  He grunted and squinted his eyes tightly shut when doing painful maneuvers.  There were visible and palpable paravertebral muscle spasms bilaterally as well.  The Veteran attempted 10 repetitions, was stopped secondary to severe pain at seven repetitions of flexion/extension of the lumbar spine.  At that point, flexion was measure at 11 degrees which was a loss of 14 degrees compared to pre-exercise measurements and extension was measured at 11 degrees which was a loss of 7 degrees compared to pre-exercise measurements.  Again, he stated that pain was his major symptom with also weakness, fatigue, lack of endurance, and incoordination.  His spine was generally vertically erect without any evidence of scoliosis.  The Veteran's lordotic curve was entirely flattened and mildly retroverted.  He had moderate spasm of the bilateral paravertebral muscles from the area of T12-L1 to the base of the spine.  Touching lightly on any one of the lumbar vertebrae, spinous processes or the interspaces between them, caused the Veteran exquisite tenderness and pain and he moved about with even minimal touching.  His major pain episodes seemed to be located at the L4 and above one interspace to L3 and below to L5 and then L5-S1 interspace.  There were moderate painful areas 1-2 cm bilaterally in those locations and in the paravertebral spinal muscles as well.  There was marked tenderness over the right S1 joint superiorly and mildly less but still at least moderate pain on palpation of the left upper S1 joint.  Remarkably he had the least amount of pain with direct deep pressure on the sciatic notches bilaterally.  He walked slowly and deliberately with a cane and with a mild antalgic appearing gait and slight unsteadiness plus ataxia.  

It was obvious that the Veteran was firmly fused or "ankylosed" more correctly, at L3-S1 especially on the right side and mildly, distally at L4-S1 on the left, but primarily L3-S1 was fixed in ankylosis on the right side.  The examiner stated that whether the Veteran had bladder control difficulty was debatable.  A private April 2004 MRI showed multiple levels of degenerative disk disease at the L1 through S1 levels with at least a bulging disk at each level.  The VA examiner concluded that the Veteran had a severely painful and dysfunctional thoracolumbar spine that was affecting his ability to walk causing significant weakness and deterioration, spasms, and pain.

A July 2006 written statement from Dr. J. R. reflects that the Veteran is impaired throughout his cervical spine, lumbar spine, thoracolumbar spine, as well as neurological impairments.  He further stated that the pain and the dysfunctional thoracolumbar spine affect his ability to walk and causes muscle weakness/deterioration, spasms, and pain.  He concluded that the Veteran was precluded from performing any type of work and should be afforded a permanent and total disability.

VA treatment records dated from June 2007 to April 2008 do not pertain to the Veteran's back disability.

A January 2008 operative report from Saint Joseph's Hospital reflects a post-operative diagnosis of C4-5, C5-6, and C6-7 multifactorial spinal stenosis and facet arthropathy and degenerative disk disease and instability.

A June 2008 written statement from Dr. P. J. reflects that the Veteran suffers from deterioration of the cervicothoracolumbar spine and the resultant nerve damage affecting his bilateral upper and lower extremities that left him permanently and totally disabled.  He was diagnosed with severe degenerative disk disease, diffuse herniated nucleus pulposus, diffuse spondylosis, instability, and permanent central as well as peripheral spinal cord nerve damage.  He further stated that the Veteran had diffuse severe lumbar degenerative disk disease, herniated nucleus pulposus, annular tears, instability, and spondylosis.  There was significant loss of range of motion and chronic pain.  Spinal cord and nerve root irritation caused loss of bowel and bladder control, loss of coordination and dexterity and was the etiology for his constant chronic bilateral upper and lower extremities pain and paresthesias.  He concluded that the Veteran was permanently and totally disabled.

The Veteran submitted an August 2008 private independent examination from Dr. J. P. report that reflected that the thoracic spine was essentially fixed with no motion present.  However, examination of the lumbar spine showed flexion limited to 25 degrees, extension limited to 5 degrees, and right lateral flexion to 15 degrees.  Left lateral flexion was 5 degrees due to severe scoliosis.  He further stated that the Veteran was a 100 percent disabled in evaluating the limitation of motion in the cervical and lumbar spine.  He further stated that the Veteran is prevented for gainful employment due to his condition.

During a February 2010 VA examination, the Veteran complained of constant neck pain and flare-ups several times per day without any precipitating factors that lasted for several seconds.  He also complained of moderate pain radiating down to the bilateral lower extremities posterior through the buttocks.  He reported dizziness that necessitates walking with a cane.  There was no numbness, weakness, or erectile dysfunction.  He reported occasional episodes of incontinence with his bladder and none of the bowels.  The Veteran did not use a brace.  He has had injections in his lumbar spine.  He retired secondary to his inability to travel due to neck and back pain.  The Veteran's activities of daily living were affected by his pain.

Overall, the VA examination reflects no ankylosis of the entire thoracolumbar spine.  Forward flexion was from 0 to 20 degrees with pain from 10 to 20 degrees; and left and right lateral rotation were 0 to 20 degrees with pain from 10 to 20 degrees.  On repetitive testing there was no limitation due to painful motion, fatigue, weakness or incoordination.  There was no painful motion that was objectively noted and on repetitive testing range of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordination.  The VA examiner noted that there were no flare-ups upon examination and that it would be speculation to report limitation during a flare-up.  There were no incapacitating episodes in the past 12 months requiring hospitalization or surgeries.  Upon neurological examination, deep tendon reflexes of the bilateral patellar tendons and bilateral Achilles tendons were decreased.  There was also a decreased sensation in the bilateral lower extremities through the L5 and S1 nerve root.  The Veteran was diagnosed with cervical spondylosis status posterior cervical fusion C3-C7 and bilateral lumbar spondylosis L1-S1 with bilateral S1 radiculopathy.

Under the old and new criteria, a higher rating is not warranted as there is no evidence of unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  Nor was there evidence of incapacitating episodes requiring bed rest prescribed by a physician.  The evidence reflects that the Veteran's lower back disability is manifested by pain and severe limitation of motion.  Although the Veteran reported that he had been forced to rest due to back pain, there is no evidence of incapacitating episodes, defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note 1.  During the December 2005 and February 2010 VA examinations, the Veteran reported the need for rest during a flare-up and/or incapacitating episode.  However, there is no evidence of bed rest prescribed by a physician.  Moreover, there is no evidence of incapacitating episodes having a total duration of at least 6 weeks during a 12-month period in order to warrant a higher rating under the criteria for rating IVDS.

Furthermore, there is no evidence of spinal ankylosis of the entire thoracolumbar spine.  The Board notes that the December 2005 VA examination found that the right side L3-S1 level was fixed in ankylosis.  And that, the mid-thorax area had ankylosis.  The August 2008 private examiner noted that the Veteran's spine was essentially fixed with no motion present.  Although, the evidence reveals that the range of spinal motion is extremely limited, the Veteran has been able to perform some spinal range of motion, which has been noted during his examinations throughout the appeal.

As noted above, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero (0) degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 5.  (Emphasis added).

The Veteran's thoracolumbar spine is not fixed in flexion or extension, although his range of motion is shown to be severely restricted.  Thus, there is no evidence of ankylosis so as to warrant a higher evaluation under former Diagnostic Code 5289 or the current spinal rating criteria.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  However, where, as here, a Veteran is in receipt of the maximum schedular evaluation based on limitation of motion for the lumbar spine and a higher rating requires unfavorable ankylosis, these regulations are not for application.  See Johnston, 10 Vet. App. at 85.

The Board also recognizes that the revised regulations, effective September 26, 2003, allow for a possible schedular rating based upon alternative separate, combined ratings for chronic orthopedic and neurological manifestations of a lumbar spine disability.  The Veteran, however, has already been assigned separate disability ratings for radiculopathy of both lower extremities.  Prior to September 23, 2002, pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, warranted a maximum 60 percent evaluation.  When the Veteran's ratings for radiculopathy are added to the Veteran's 40 percent rating under Diagnostic Code 5293, his lumbar spine IVDS has been rated the maximum 60 percent, since December 20, 2005, thus a 60 schedular rating for pronounced IVDS is not warranted under the former rating criteria, as this would result in pyramiding.  38 C.F.R. § 4.14 (2010).

Finally, consideration has been given to the assignment of a higher evaluation on an extraschedular basis, under 38 C.F.R. § 3.321(b)(1).  However, a basis for assigning an extraschedular rating is not shown.  Specifically, the Veteran's claim was referred for extraschedular consideration to the Director, Compensation and Pension Service.  After a thorough review, the Director found that the Veteran was not entitled to extraschedular consideration.  (See June 2010 Memorandum).  Further, there is no evidence that the service-connected lumbar spine disability necessitated frequent periods of hospitalization, resulted in symptomatology not considered in the schedular rating, or otherwise presented an exceptional or unusual disability picture.  To the extent that the Veteran's disability interferes with his employability, the Veteran has been granted individual unemployability and his impairment is contemplated in the assigned rating.  Assignment of an extraschedular evaluation is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In sum, the evidence does not reflect that the Veteran has experienced any incapacitating episodes IVDS and, since there is no unfavorable ankylosis of the thoracolumbar or of entire spine, a rating in excess of 40 percent for chronic low back strain with DDD of the lumbar spine, since December 20, 2005, is not warranted.  This is so, especially since the Veteran has been awarded separate ratings for lower extremity radiculopathy associated with his service-connected lumbar spine disability.

In adjudicating this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for chronic low back strain with DDD of the lumbar spine, since December 20, 2005, to include consideration of an extraschedular evaluation, is denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


